

116 S723 IS: PPP Extension Act of 2021
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 723IN THE SENATE OF THE UNITED STATESMarch 11, 2021Ms. Collins (for herself, Mr. Cardin, and Mrs. Shaheen) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act and the CARES Act to extend the covered period for the paycheck protection program, and for other purposes.1.Short titleThis Act may be cited as the PPP Extension Act of 2021.2.Extension of covered period for paycheck protection program(a)In generalSection 7(a)(36)(A)(iii) of the Small Business Act (15 U.S.C. 636(a)(36)(A)(iii)) is amended by striking March 31, 2021 and inserting June 30, 2021.(b)FundingSection 1102(b)(1) of the CARES Act (Public Law 116–136), as amended by section 323 of the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (title III of division N of Public Law 116–260), is amended by striking March 31, 2021 and inserting June 30, 2021.(c)RestrictionFrom June 1, 2021, through June 30, 2021, the Administrator of the Small Business Administration shall not accept new lender applications for loans under paragraph (36) or (37) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) and shall only process such lender applications that have been submitted to the Administrator before June 1, 2021. 